Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/098,899, filed 11/16/2020.
Claims 1-14 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13/11/21 and 6/24/21 are being considered by the examiner.

Drawings
The drawings are objected to because the second frame sections 52 of the outer wall 12 extend thru the sealing seats 40 of the inner wall 11(different than Fig. 1 where the outer wall does not extend thru the seats) and render the drawings unclear as to how the inner and outer walls interrelate with respect to the seats.

The drawings are objected to because reference 25 is drawn to an edge in Fig. 4 and the tongue free end in Fig. 3.
The drawings are objected to because reference 53 is directed to the inner wall not the outer wall as described in para.[0034]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 27(see para. [0044]) and 31(see para [0050]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both first edge and first section(see para. [0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in para. [0003}, “In prior art climate chambers are known” should be “Prior art climate chambers are known”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, “endis” should be change to “end is”.  Appropriate correction is required.
Patent Claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 8, “each side region” is not clear if referring to the region of line 7 or to an additional feature of the claim.

In claim 2, line 2, “each tongue” is not clear if referring to the tongue of claim 1 or to an additional feature of the claim.

In claim 2, line 2, “the four side regions” has no antecedent basis.
In claim 4, line 2, “the third edge toward the tongue free end” is not clear what is begin defined and how the third edge relates to the free end of the tongue.   
In claim 4, line 3, “the fourth edge toward the tongue free end” is not clear what is begin defined and how the fourth edge relates to the free end of the tongue and the third and fourth sections.   
In claim 6, line 2, “formed in regions” renders the metes and bounds of the claim unclear as to what regions are being referred to.
In claim 9, it is not clear how the fifth edge is “toward the tongue free end” when in the disclosure the fifth end is shown as the free end.
	In claim 10, line 1, “as in 5” renders the metes and bounds of the claim indefinite since the claim does not depend from another claim.   The claim will be considered dependent on claim 5 for examination purposes.
In claim 10, line 3, “the fifth edge” has no antecedent basis.
	In claim 10, lines 3-4, the terms A1, A2 and A4 are indefinite since the terms in parens are not considered part of the claim.
In claim 13, the metes and bounds of the claim are not clear since foam is disposed in the tray but the tray is no positively recited.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi(2018/163365; cited on IDS of 6/24/2021) discloses a climate chamber(refrigerator 1, see Fig. 1 comprising: 
a housing(2) comprising a door(8, 9, see Fig. 1), wherein the housing has an interior volume that is closable with the door(see para. [0010]), wherein the door comprises: 
an inner wall(19, see para. [0014] and Figs. 2-3) and an outer wall(18/18a, 18b), 
wherein the inner wall is built of a unitary and bendable(the inner wall 19 is a single unitary wall and is bent and therefore meets the functional claim limitation) base body(19b) that comprises a polygonal wall section enclosed by side regions, see Figs. 1 and 3), 

wherein each of the tongues is canted in a first edge(19a2) from the wall section into a first section(19a1) for the formation of a tray(area between 19a1 and 19c see Fig. 3), 
wherein the tongue free end is canted back through a second edge into a second section(19a3) for the formation of a sealing seat into which a sealing can be set(between 19a1 and 9a3 is capable of being used with a sealant and meets the functional claim limitation).
Regarding claim 3, Mitsubishi discloses the climate chamber as in claim 1, wherein the second edge is canted such that the second section(19a3) is disposed approximately parallel to the first section(19a1, see Fig. 3).
Regarding claim 4, Mitsubishi discloses the climate chamber as in one of claim 1, further comprising a third edge(see Fig. 3) and a fourth edge , wherein the third edge separates a third section(any of the sections between 19a3 and 19c, see Fig. 3) and from the second section, and wherein the fourth edge bends a fourth section(any section between the third section and 19c, see Fig. 3) at an angle from the third section.
Regarding claim 5, Mitsubishi discloses the climate chamber as in claim 4, wherein a first distance between the first edge(edge between 19 and 19a1) and the second edge(19a2) is greater than a second distance between the second edge(19a2) and the third edge(edge between 19c and planar surface extending away from 19c, see Fig. 3).

Regarding claim 7, Mitsubishi discloses the climate chamber as in claim 6, wherein the third section(section adjacent 19a3) forms a bottom of the sealing seat(the term “bottom” lends no structure of the claim and is considered met by the element of Mitsubishi) and is disposed approximately parallel to the wall section(the element is parallel to the wall section, see Fig. 3).
Regarding claim 8, Mitsubishi discloses the climate chamber as in claim 7, wherein the fourth section is disposed approximately parallel to the first section and/or approximately parallel to the second section(the fourth section is considered the section adjacent the third section and parallel to the first section, see Fig. 3).
Regarding claim 9, Mitsubishi discloses the climate chamber as in claim 4, further comprising a fifth edge that forms an end section disposed parallel to the wall section and toward the tongue free end(the fifth edge is considered adjacent to the fourth edge and meets the claim limitation, see Fig. 3).
Regarding claim 10, Mitsubishi discloses the climate chamber as in 5, wherein a first distance between the first edge and the second edge is less than the sum of a second distance between the second edge and the third edge and of a fourth distance between the fourth edge and the fifth edge(the length of 19a1 is less than a sum of the length of 19a3 and the length of the end of 19a3 to the end of 19c spaced from the free end of the tongue).
Regarding claim 11, Mistubishi discloses the climate chamber as in claim 1, wherein a sealing seat securement(U-shaped element adjacent 19c, see Fig. 3) is provided through which the inner wall(19) is connectable with the outer wall(18).
Regarding claim 12, Mistubishi discloses the climate chamber as in claim 1, wherein first section is connected with the second section(via 19a2, see Fig, 3).
Regarding claim 14, Mitsubishi discloses the climate chamber as in claim 1, wherein the inner wall and/or the outer wall are steel(outer wall 18, see para. [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Cho(U.S. Pat. Appl. Publ. 2006/0248824; cited on IDS filed 6/24/2021).
Mitsubishi discloses the climate chamber as in claim 1, wherein the wall section is developed orthogonally and each of the tongues projects on each of the side regions, and it appears from Fig. 2 that the tongue extends from all side of the wall section 19b, but lacks the specific number of regions being four.
Cho discloses a climate chamber having a door, made up of an inner wall and an outer wall, the inner wall having a tongue extending from four side of a wall section(see Fig. 9). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi.
Mitsubishi discloses the climate chamber as in claim 1, wherein a urethane foam is disposed in the tray(the tray is considered the portion receiving foam 21, see para. [0016] and Fig. 3).
Mitsubishi lacks the specific foam used being a synthetic cured rigid PUR or PIR.
The specification lends no criticality to the specific foam used(see para. [0022])
The specific foam used is considered a feature best determined by a skilled artisan given the intended use of the chamber and specific design requirements thereof, such as strength, cost, fire proofing and length of use.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/